Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 12, 2019

The Court of Appeals hereby passes the following order:

A19A0902. DAKER v. THE STATE.

      Proceeding pro se, Waseem Daker filed a notice of appeal from the trial court’s
order dismissing his motion in arrest of judgment. We docketed the appeal on
December 6, 2018, and on January 14, 2019, we extended the time for Daker to file his
brief of appellant through February 15, 2019. Daker did not meet this deadline. He
attempted to file a brief on February 22, 2019, but his submission was well over 100
pages, and we denied his request to exceed the 50-page limit. See Georgia Court of
Appeals Rule 24 (f) (2). We thus refused to accept the brief for filing.
      Over three weeks have passed since the February 15, 2019 due date, and Daker
has not filed a brief of appellant that complies with our Court rules. Accordingly, his
appeal is hereby DISMISSED. See Court of Appeals Rule 23 (a).

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   03/12/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.